Case 1:20-cv-00686-RJJ-PJG ECF No. 22, PageID.175 Filed 12/02/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

ANDREW J. PHILLIPS-ADDIS,
                       Plaintiff,                      Case No. 1:20-cv-686

v.                                                     Honorable Robert J. Jonker

MICHAEL HASKE et al.,
                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.     Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Oaks Correctional Facility (ECF) in Manistee, Manistee County, Michigan. The

events about which he complains occurred at that facility. Plaintiff sues MDOC Director Heidi
Case 1:20-cv-00686-RJJ-PJG ECF No. 22, PageID.176 Filed 12/02/20 Page 2 of 11




Washington, MDOC Internal Affairs Director Ken MacEachern, ECF Warden Les Parish, ECF

Administrative Assistant Jason Mucha, ECF Assistant Deputy Wardens Michael Haske, Jeffrey

Clouse, and J. Spencley, ECF Resident Unit Manager R. McCary, ECF Assistant Resident Unit

Supervisor K. Johnson, ECF Sergeant Unknown Ward, and ECF Corrections Officers Noah

Bottrell, Unknown Best, and D. Weller.

                The Defendants fall into two groups. The first group consists of Defendants

Bottrell, Ward, Best, and Weller. These corrections officers are accused of retaliating against

Plaintiff for filing grievances and lawsuits, interfering with his access to the courts, using excessive

force, and calling Plaintiff names. All of the allegations against Bottrell, Ward, and Best that are

stated in Plaintiff’s complaint are already stated in an earlier lawsuit filed by Plaintiff: Phillips-

Addis v. Bottrell et al., No. 1:20-cv-620 (W.D. Mich.). Plaintiff also sued Defendant Weller in

that suit; however, he did not allege any particular misconduct committed by Defendant Weller.

The body of Plaintiff’s complaint here also fails to implicate Defendant Weller in any misconduct;

but, in an exhibit to the complaint, Plaintiff states that Defendant Weller calls inmates sissies and

other derogatory slurs suggesting that they are homosexuals.

                The second group of Defendants—Washington, MacEachern, Parish, Mucha,

Haske, Clouse, Spencley, McCary, and Johnson—are persons to whom Plaintiff has complained

about Bottrell, Ward, and Best, to no avail. Plaintiff also suggests that this group of Defendants is

responsible for an unconstitutional policy regarding administrative grievances. Plaintiff complains

that the MDOC does not provide a confidential grievance procedure and that the failure to provide

a lockbox for grievances or some other means for grievants to make their complaints in confidence

leads to retaliation from corrections officers.




                                                   2
Case 1:20-cv-00686-RJJ-PJG ECF No. 22, PageID.177 Filed 12/02/20 Page 3 of 11




               Plaintiff seeks an injunction compelling the MDOC to provide confidential

grievance boxes or some other means to ensure the confidentiality of grievances, compelling the

MDOC to investigate the events at ECF of which Plaintiff complains, transferring Plaintiff to

another facility, precluding contact between Bottrell (or any member of Bottrell’s family), Best,

or Ward and Plaintiff, returning Plaintiff’s legal papers taken during retaliatory cell searches, and

compelling the MDOC to provide mental health treatment.

II.    Duplicative claims

               Plaintiffs generally have “no right to maintain two separate actions involving the

same subject matter at the same time in the same court and against the same defendants.” Walton

v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977). Accordingly, as part of its inherent power to

administer its docket, a district court may dismiss a suit that is duplicative of another federal court

suit. See Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976); Adams

v. California Dep’t of Health Serv., 487 F.3d 684, 688 (9th Cir. 2007); Missouri v. Prudential

Health Care Plan, Inc., 259 F.3d 949, 953-54 (8th Cir. 2001); Curtis v. Citibank, N.A., 226 F.3d

133, 138-39 (2d Cir. 2000); Smith v. SEC, 129 F.3d 356, 361 (6th Cir. 1997). The power to dismiss

a duplicative lawsuit is meant to foster judicial economy and the “comprehensive disposition of

litigation,” Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342 U.S. 180, 183 (1952), and protect

parties from “the vexation of concurrent litigation over the same subject matter.” Adam v. Jacobs,

950 F.2d 89, 93 (2d Cir. 1991).

               In addition, courts have held that an in forma pauperis complaint that merely

repeats pending or previously litigated claims may be dismissed under 28 U.S.C. § 1915(e)(2)(i)

as frivolous or malicious. See, e.g. McWilliams v. State of Colo., 121 F.3d 573, 574 (10th Cir.

1997) (holding that repetitious litigation of virtually identical causes of action may be dismissed

under the in forma pauperis statute as frivolous or malicious); Cato v. United States, 70 F.3d 1103,
                                                  3
Case 1:20-cv-00686-RJJ-PJG ECF No. 22, PageID.178 Filed 12/02/20 Page 4 of 11




1105 n.2 (9th Cir. 1995) (noting that an action may be dismissed as frivolous under 28 U.S.C.

§ 1915 when the complaint “merely repeats pending or previously litigated claims); Pittman v.

Moore, 980 F.2d 994, 994-95 (5th Cir. 1993) (finding that it is “malicious” for a pauper to file a

lawsuit that duplicates allegations of another pending federal lawsuit by the same plaintiff); Bailey

v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988) (holding that it was appropriate to dismiss an in

forma pauperis civil rights suit by prison inmate where suit was duplicative of facts and allegations

made in previously dismissed suit, and merely named a different defendant whose actions formed

a partial basis for the previous suit); Risley v. Hawk, 918 F. Supp. 18, 22 (D.D.C. 1996) (holding

that the district court may dismiss an in forma pauperis action where the complaint duplicates the

allegations of other pending or previously filed litigation, even where the previously filed actions

were filed in different districts); Hahn v. Tarnow, No. 06-cv-12814, 2006 WL 2160934, at *3 (E.D.

Mich. July 31, 2006).1

                 A complaint is duplicative and subject to dismissal if the claims, parties and

available relief do not significantly differ from an earlier-filed action. See Serlin v. Arthur

Andersen & Co., 3 F.3d 221, 223 (7th Cir. 1993). Although complaints may not “significantly

differ,” they need not be identical. Courts focus on the substance of the complaint. See, e.g.

Bailey, 846 F.2d at 1021 (holding that a complaint was duplicative although different defendants

were named because it “repeat[ed] the same factual allegations” asserted in the earlier case).

Considering the substantial similarities between the parties, legal claims, factual allegations,

temporal circumstances and relief sought, in the present complaint and the complaint in Phillips-

Addis v. Bottrell et al., No. 1:20-cv-620 (W.D. Mich.), the Court concludes that the present



1
 Prior to April 26, 1996, the provisions in § 1915(e)(2) were set forth at 28 U.S.C. § 1915(d). Thus, Cato, Pittman
and Bailey were decided under § 1915(d).


                                                        4
Case 1:20-cv-00686-RJJ-PJG ECF No. 22, PageID.179 Filed 12/02/20 Page 5 of 11




complaint is duplicative with regard to all claims raised against Defendants Bottrell, Ward, Best,

and Parish. Therefore, pursuant to the Court’s inherent power and 28 U.S.C. § 1915(e)(2)(i),

Plaintiff’s complaint against Defendants Bottrell, Ward, Best, and Parish will be dismissed on the

grounds that it is wholly duplicative and, therefore, frivolous.

III.   Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).



                                                  5
Case 1:20-cv-00686-RJJ-PJG ECF No. 22, PageID.180 Filed 12/02/20 Page 6 of 11




                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          A.    Defendant Weller

                It is a basic pleading essential that a plaintiff attribute factual allegations to

particular defendants. See Twombly, 550 U.S. at 544 (holding that, in order to state a claim, a

plaintiff must make sufficient allegations to give a defendant fair notice of the claim). Where a

person is named as a defendant without an allegation of specific conduct, the complaint is subject

to dismissal, even under the liberal construction afforded to pro se complaints. See Gilmore v.

Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004) (dismissing complaint where plaintiff

failed to allege how any named defendant was involved in the violation of his rights); Frazier v.

Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (dismissing plaintiff’s claims where the complaint

did not allege with any degree of specificity which of the named defendants were personally

involved in or responsible for each alleged violation of rights); Griffin v. Montgomery, No. 00-

3402, 2000 WL 1800569, at *2 (6th Cir. Nov. 30, 2000) (requiring allegations of personal

involvement against each defendant); Rodriguez v. Jabe, No. 90-1010, 1990 WL 82722, at *1

(6th Cir. June 19, 1990) (“Plaintiff’s claims against those individuals are without a basis in law as

the complaint is totally devoid of allegations as to them which would suggest their involvement in

the events leading to his injuries”).



                                                   6
Case 1:20-cv-00686-RJJ-PJG ECF No. 22, PageID.181 Filed 12/02/20 Page 7 of 11




               Plaintiff’s claims fall far short of the minimal pleading standards under Fed. R. Civ.

P. 8 (requiring “a short and plain statement of the claim showing that the pleader is entitled to

relief”) with regard to Defendant Weller. The complaint does not identify any misconduct by

Defendant Weller. The only specific reference to Weller’s conduct appears in a handwritten

exhibit to the complaint which appears to be intended only as an introduction to a misconduct

hearing report. Even in the exhibit, Plaintiff’s allegations against Weller are scant. Plaintiff says

only that Weller refers to inmates using derogatory slurs that suggest the inmates are homosexuals.

It is not even clear from the exhibit whether Weller is using those references with respect to

Plaintiff. Nonetheless, construing the allegation liberally, the Court will address it.

               The use of harassing or degrading language by a prison official, although

unprofessional and deplorable, does not rise to constitutional dimensions. See Ivey v. Wilson, 832

F.2d 950, 954-55 (6th Cir. 1987); see also Johnson v. Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004)

(harassment and verbal abuse do not constitute the type of infliction of pain that the Eighth

Amendment prohibits); Violett v. Reynolds, No. 02-6366, 2003 WL 22097827, at *3 (6th Cir. Sept.

5, 2003) (verbal abuse and harassment do not constitute punishment that would support an Eighth

Amendment claim); Thaddeus-X v. Langley, No. 96-1282, 1997 WL 205604, at *1 (6th Cir. Apr.

24, 1997) (verbal harassment is insufficient to state a claim); Murray v. U.S. Bureau of Prisons,

No. 95-5204, 1997 WL 34677, at *3 (6th Cir. Jan. 28, 1997) (“Although we do not condone the

alleged statements, the Eighth Amendment does not afford us the power to correct every action,

statement or attitude of a prison official with which we might disagree.”); Clark v. Turner, No. 96-

3265, 1996 WL 721798, at *2 (6th Cir. Dec. 13, 1996) (“Verbal harassment and idle threats are

generally not sufficient to constitute an invasion of an inmate’s constitutional rights.”); Brown v.

Toombs, No. 92-1756, 1993 WL 11882 (6th Cir. Jan. 21, 1993) (“Brown’s allegation that a



                                                  7
Case 1:20-cv-00686-RJJ-PJG ECF No. 22, PageID.182 Filed 12/02/20 Page 8 of 11




corrections officer used derogatory language and insulting racial epithets is insufficient to support

his claim under the Eighth Amendment.”).           Accordingly, Plaintiff fails to state an Eighth

Amendment claim against Defendant Weller arising from his alleged verbal abuse.

       B.      Claims against the remaining Defendants premised on their failure to remedy
               the wrongs allegedly committed by Defendants Bottrell, Ward, Best, and
               Weller

               With the exception of Plaintiff’s claim regarding the lack of a confidential

grievance remedy, Plaintiff’s claims against the remaining Defendants—Washington,

MacEachern, Parish, Mucha, Haske, Clouse, Spencley, McCary, and Johnson—are all based on

those Defendants’ failures to respond appropriately to Plaintiff’s complaints about the conduct of

Bottrell, Ward, Best, and Weller. For example, Plaintiff states “Michael Haske is [an acting asst.

deputy warden] as well [as] a . . . resident unit manager . . . [and] has the ability to address issues

at question.” (Compl., ECF No. 1, PageID.3.) Similarly, Plaintiff states “R. McCary . . . holds

[the right] to correct mistakes notice[d] on 7-8-2020 . . . .” (Id., PageID.4.) Plaintiff reports that

he has complained to each of the remaining Defendants about the conduct of Bottrell, Ward, and

Best (and perhaps Weller), expecting that by virtue of the remaining Defendants’ superior

positions, they will fix the problem.

               Plaintiff’s claim that the remaining Defendants failed to adequately respond to his

grievances or his informal complaints does not state a claim. Government officials may not be

held liable for the unconstitutional conduct of their subordinates under a theory of respondeat

superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc.

Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed

constitutional violation must be based upon active unconstitutional behavior. Grinter v. Knight,

532 F.3d 567, 575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The

acts of one’s subordinates are not enough, nor can supervisory liability be based upon the mere
                                                  8
Case 1:20-cv-00686-RJJ-PJG ECF No. 22, PageID.183 Filed 12/02/20 Page 9 of 11




failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881,

888 (6th Cir. 2004). Moreover, § 1983 liability may not be imposed simply because a supervisor

denied an administrative grievance or failed to act based upon information contained in a

grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendants

Washington, MacEachern, Parish, Mucha, Haske, Clouse, Spencley, McCary, and Johnson

engaged in any active unconstitutional behavior by failing to adequately respond to Plaintiff’s

complaints about Bottrell, Ward, Best, and.or Weller. Accordingly, those allegations to state a

claim.

         C.    Failure to provide a confidential grievance remedy

               Plaintiff also complains that Defendants, presumably Washington, MacEachern,

Parish, Mucha, Haske, Clouse, Spencley, McCary, and Johnson, have violated Plaintiff’s due

process rights by failing to provide a confidential grievance remedy. But, Plaintiff has no due

process right to file a prison grievance. The courts repeatedly have held that there exists no

constitutionally protected due process right to an effective prison grievance procedure. See Hewitt

v. Helms, 459 U.S. 460, 467 (1983); Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th

Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003); Young v. Gundy, 30 F. App’x

568, 569-70 (6th Cir. 2002); Carpenter v. Wilkinson, No. 99-3562, 2000 WL 190054, at *2

(6th Cir. Feb. 7, 2000); see also Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996); Adams

v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (collecting cases). Michigan law does not create a liberty

interest in the grievance procedure. See Olim v. Wakinekona, 461 U.S. 238, 249 (1983); Keenan

v. Marker, 23 F. App’x 405, 407 (6th Cir. 2001); Wynn v. Wolf, No. 93-2411, 1994 WL 105907,

at *1 (6th Cir. Mar. 28, 1994). Because Plaintiff has no liberty interest in the grievance process,
                                                9
Case 1:20-cv-00686-RJJ-PJG ECF No. 22, PageID.184 Filed 12/02/20 Page 10 of 11




Defendants’ failure to provide a confidential grievance remedy did not deprive Plaintiff of due

process.

               Moreover, Plaintiff’s First Amendment right to petition the government for redress

does not support the grievance relief Plaintiff requests. The amendment stops the government

from generally prohibiting expressions in the form of petitions for redress and from imposing

sanctions on one who petitions for redress. Smith v. Arkansas State Highway Emp., Local 1315,

441 U.S. 463, 464 (1979). In Apple v. Glenn, 183 F.3d 477 (6th Cir. 1999), the Sixth Circuit

explained the nature of the right:

       The First Amendment guarantees “the right of the people . . . to petition the
       Government for a redress of grievances.” U.S. Const. amend. I. “The right to
       petition is cut from the same cloth as the other guarantees of that Amendment, and
       is an assurance of a particular freedom of expression.” McDonald v. Smith, 472
       U.S. 479, 482 (1985). The First Amendment protects Apple’s right to petition, but
       his suit is founded completely on a mistaken reading of that Amendment. A
       citizen’s right to petition the government does not guarantee a response to the
       petition or the right to compel government officials to act on or adopt a citizen’s
       views.

Apple, 183 F.3d at 479; see also BPNC, Inc. v. Taft, 147 F. App’x 525, 531 (6th Cir. 2005) (“The

purpose of the Petition Clause, though, is to ensure that citizens may communicate their will

through direct petition to the legislature and government officials.”). Thus, Plaintiff has a First

Amendment right to file grievances against prison officials, Herron v. Harrison, 203 F. 3d 410,415

(6th Cir. 2000), but the amendment does not require the government to consider, respond to, or

grant relief on that grievance.

               The right to petition government for redress of grievances cannot be expanded into

a right to a confidential grievance procedure. The protections afforded by the right to petition are

not that broad. It is a right of expression, not a right to a particular process following the

expression. Indeed, “a state has no federal due process obligation to follow all of its own grievance

procedures . . . .” Carlton v. Jondreau, 76 F. App’s 642, 644 (6th Cir. 2003). Accordingly, Plaintiff
                                                 10
Case 1:20-cv-00686-RJJ-PJG ECF No. 22, PageID.185 Filed 12/02/20 Page 11 of 11




has failed to state a claim for violation of his First Amendment rights based on the Defendants’

alleged failure to provide a confidential administrative grievance remedy.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing

fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     December 2, 2020                    /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                 11
